Exhibit 10.4
Execution Copy
SYNDICATION AGREEMENT
     THIS SYNDICATION AGREEMENT (“Agreement”) entered into as of this 29th day
of April 2010 by and between Greenbrier Leasing Company LLC, an Oregon limited
liability company (“Greenbrier Leasing”) and WLR-Greenbrier Rail Inc., a
Delaware corporation, its successor and assigns (“WL Ross”).
     WHEREAS, WL Ross owns 100% of the membership interests of WL Ross —
Greenbrier Rail Holdings I LLC, a Delaware limited liability company
(“Holdings”);
     WHEREAS, WL Ross desires to sell an interest in the membership interests in
WL Ross Greenbrier Holdings owned by WL Ross (the “Interest”);
     WHEREAS, Greenbrier Leasing intends to identify, recommend and introduce to
WL Ross one or more purchasers of the Interest and is prepared to provide other
general transaction services related to such sales; and
     WHEREAS, WL Ross desires to engage the services and compensate Greenbrier
Leasing on the terms and conditions outlined in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and covenants herein contained, the parties agree as follows:

1.   Definitions. The term “Transaction” shall mean each sale of an Interest or,
alternatively, newly issued membership interest of Holdings, to one or more
entities introduced to WL Ross by Greenbrier Leasing.   2.   Offering Process.
Subject to the terms and conditions of this Agreement, WL Ross retains
Greenbrier Leasing as its exclusive agent during the term of this Agreement with
respect to Transactions. Greenbrier Leasing agrees to provide services to WL
Ross in connection with this Agreement as may reasonably be requested by WL Ross
from time to time, including, but not limited to:

  a.   familiarizing itself with the proposed and/or historic business,
operations, properties, financial condition and prospects of Holdings and its
subsidiaries;     b.   providing a general transaction overview and timeline;  
  c.   assisting WL Ross in identifying and evaluating potential purchasers of
the Interest;     d.   analyzing and recommending an appropriate sale structure
for the Interest;

Page 1 of 5 Syndication Agreement



--------------------------------------------------------------------------------



 



  e.   recommending third party appraisers, if applicable, for the Interest;    
f.   providing economic analysis regarding any sale of the Interest;     g.  
identifying and recommending qualified institutional buyers of the Interest;    
h.   assisting in Transaction negotiations;     i.   reviewing and advising WL
Ross in preparing the documentation to be used in connection with the
Transactions, including, to the extent legally required, any disclosure
documents, due diligence materials and other supporting documents;     j.  
organizing closings of any Transaction; and     k.   providing post-closing
financial analysis.

2.   Staffing. Greenbrier Leasing shall maintain in its employ, or otherwise
have available to it through affiliates or otherwise, personnel in its judgment
sufficient in number and adequate in ability to perform all services that
Greenbrier Leasing is required to perform under this Agreement.   3.  
Representations, Warranties and Covenants. In connection with any Transaction,
the parties shall provide to each other mutual representations and warranties,
indemnities, and such other further agreements as may be reasonably agreed.   4.
  Covenants. The parties agree that the performance of their obligations under
this Agreement shall be in compliance with all applicable laws.   5.   Payment
of Compensation. In the event that WL Ross enters into one or more Transactions
during the term of this Agreement or within 12 months following its termination,
WL Ross shall pay Greenbrier Leasing as compensation for services under this
Agreement a fee customary in the industry to be mutually agreed upon by the
parties. WLR shall also pay, or at Greenbrier Leasing’s option reimburse,
Greenbrier Leasing, for all reasonable out-of-pocket fees and expenses incurred
by Greenbrier Leasing in connection with Greenbrier Leasing’s obligations
hereunder, in each case, provided that such out-of-pocket fees and expenses are
approved by WL Ross, such approval not to be unreasonably withheld.   6.   Term
of Agreement.

  a.   Unless terminated earlier as provided below, this Agreement shall
continue in full force and effect until the earlier of a liquidation or
dissolution of Holdings, any sale of all of WL Ross’s interest in Holdings or
its business or

Page 2 of 5 Syndication Agreement



--------------------------------------------------------------------------------



 



      any foreclosure by the senior lenders on the assets of WL Ross-Greenbrier
Rail I LLC.     b.   This Agreement shall be terminable by Greenbrier Leasing
for any or no reason upon ten (10) days prior written notice; provided, that
Greenbrier Leasing shall not be permitted to provide notice of termination until
the third anniversary following the effective date of this Agreement.     c.  
This Agreement shall be terminable by either party at any time by written notice
to the other party if such party materially breaches this Agreement and the
breach is not cured within 30 days after receipt of written notice from the
non-breaching party.     d.   This Agreement shall be terminable by WL Ross upon
ten (10) days prior written notice to Greenbrier Leasing following the
occurrence of any “Manager Termination Event” under that certain railcar
management agreement between Greenbrier Management Services, LLC and WL
Ross-Greenbrier Rail I LLC.

7.   Condition Precedent. This Agreement shall be effective as of the date first
written above. Notwithstanding the forgoing, while the compensation for services
may be earned prior to the License Date (as hereinafter defined), WL Ross’
obligations to pay such compensation to Greenbrier Leasing shall be contingent
upon Greenbrier Leasing or its successors and/or assigns possessing the
necessary licenses under federal and state law to perform the services described
hereunder. “License Date” shall mean the date upon which Greenbrier Leasing, its
successors and/or assigns, has obtained the last of any necessary licenses under
federal and state law to perform the services described hereunder.   8.  
Indemnification. Each party hereto (an “Indemnifying Party”) will indemnify and
hold harmless the other party (collectively, an “Indemnified Party”) and such
Indemnified Party’s affiliates, shareholders, partners, directors, members,
officers, managers, control persons, agents, representatives and employees from
and against any losses, claims, damages, judgments, assessments, costs and other
liabilities (collectively “Liabilities”), and will reimburse each Indemnified
Party for all reasonable fees and expenses, including, but not limited to,
reasonable attorneys’ fees (collectively, “Expenses”) as they are reasonably
incurred in investigating, preparing, pursuing or defending any claim, action,
proceeding or investigation, whether or not in connection with pending or
threatened litigation and whether or not any Indemnified Party is a party
(collectively, “Actions”), arising out of or in connection with a breach by such
Indemnifying Party of this Agreement, except to the extent resulting from such
Indemnified Party’s negligence or misconduct in connection with the this
Agreement. No Indemnifying Party, nor any of such Indemnified Party’s
affiliates, shareholders, partners, directors, members, officers, managers,
control persons, agents, representatives and employees shall be liable for
special, incidental or consequential damages, or for compensation, reimbursement
or damages on account of the loss of present or prospective profits,
expenditures, investments or commitments, whether made in the establishment,
development or maintenance of business reputation, goodwill or any other reason
whatsoever. Each

Page 3 of 5 Syndication Agreement



--------------------------------------------------------------------------------



 



    Indemnifying Party hereto also agrees to reimburse each Indemnified Party
for all Expenses as they are incurred in connection with enforcing such
Indemnified Party’s rights under this Agreement. The right to indemnification
under this Section shall survive termination of this Agreement.   9.   Survival.
Sections 5 (Compensation) and Section 8 (Indemnity) in this Agreement shall
remain in full force and effect regardless of (a) any termination of this
Agreement, (b) any investigation made by or on behalf of Greenbrier Leasing or
controlling person thereof, or by or on behalf of the Company or its directors
or officers and (c) the closing of any Transaction under this Agreement.   10.  
Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, UNITED STATES OF
AMERICA, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN TITLE 14 OF ARTICLE 5 OF
THE GENERAL OBLIGATIONS LAW).   11.   Miscellaneous. This Agreement shall inure
to the benefit of the parties hereto and their respective successors and
assigns. Any purchaser of interests in a Transaction shall not be a successor or
assign under this Agreement. Greenbrier Leasing shall have the right to assign
this Agreement or the obligations or rights hereunder to its affiliates or
subcontract this Agreement to, or associate with, a registered broker dealer,
whether or not an affiliate of Greenbrier Leasing, in each case with prior
consent from WL Ross not to be unreasonably withheld. This Agreement contains
the entire understanding of the parties hereto in respect of the subject matter
contained herein. This Agreement supersedes all prior agreements, whether
written or oral, between the parties with respect to the subject matter hereof.
This Agreement may be amended only by a written agreement duly executed by the
parties hereto. This Agreement may be executed in two or more counterparts, all
of which together shall be considered a single instrument. Facsimile
transmission of any signed original of this Agreement, and retransmission of any
facsimile transmission, shall be the same as delivery of an original of this
Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]
Page 4 of 5 Syndication Agreement

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                              GREENBRIER LEASING COMPANY LLC      
WLR-GREENBRIER RAIL INC.    
 
                            By:   /s/ Larry Stanley       By:   /s/ Wendy
Teramoto                          
 
  Name:   Larry D. Stanley           Name:   Wendy Teramoto    
 
  Its:   Vice President           Its:   Vice President    

SIGNATURE PAGE — SYNDICATION AGREEMENT

 